Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on January 10, 2020, has been made of record and entered.  In this amendment, claim 16 has been amended to eliminate multiple claim dependency, and new claims 17-19 have been added.
Claims 1-19 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 10, 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “New Hydrides REScSiH and REScGeH (RE = La, Ce): Structure, Magnetism, and Chemical Bonding,” by Bernard Chevalier et al. (Applicants’ submitted art; hereinafter “Chevalier et al.”).
Regarding claims 1-3, 10, and 17-19, Chevalier et al. teach compounds based on CeT(Si or Ge), in which T is a transition metal, e.g., Co, or Ru (“intermetallic compound”), which absorb H2 when exposed under 3-4 MPa of H2 pressure at 523°K (249.85°C; “method for using an intermetallic compound…comprising contacting the intermetallic compound with hydrogen”) to form the corresponding hydrides.  Exemplary compounds include CeCoSi, CeCoGe, and CeRuSi; the corresponding hydrides include CeCoSiH, CeCoGeH, and CeRuSiH (“intermetallic compound-hydrogen complex”).  See pages 5013-5014 of Chevalier et al.
Chevalier et al. do not explicitly define or describe the aforementioned compounds as either “an activator for hydrogenation reaction” or a “catalyst”, as recited in claims 1, 3, 4, 11, 12, and 17-19.  Chevalier et al. also do not explicitly teach or suggest that the aforementioned compounds are “capable of storing and releasing hydrogen reversibly and…capable of releasing hydrogen at 400°C or less”, as recited in claim 10.
Because Chevalier et al. teach compounds corresponding to Applicants’ “intermetallic compound” and “intermetallic compound-hydrogen complex”, 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Further, because Chevalier et al. teach compounds corresponding to Applicants’ “intermetallic compound” and “intermetallic compound-hydrogen complex”, said wherein said compounds absorb H2 when exposed under 3-4 MPa of H2 pressure at 523°K (249.85°C), it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the compounds disclosed in Chevalier et al. to effectively store and release hydrogen reversibly, as well as to effectively release hydrogen at 400°C or less, absent the showing of convincing evidence to the contrary.  
In re Hutchison, 69 USPQ 138.


Claims 1-4, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Review on magnetic and related properties of RTX compounds,” by Sachin Gupta et al. (hereinafter “Gupta et al.”).
Regarding claims 1-3, 10-12, and 17-19, Gupta et al. teach rare earth intermetallic compounds (RTX compounds) and hydrides thereof (“intermetallic compound-hydrogen complex”), said compounds comprising rare earth metals such as Gd, transition metals including Sc, Fe, Ru, Co, Rh, or Ti, and metals such as Ge, Al, or Si.  See Table 3 of Gupta et al., as well as page 593 (“Hydrogenation of RTX compounds”), which discusses, inter alia, hydrogenation of compounds such as GdTiGe to form the hydride GdTiGeH ("method for using an intermetallic compound...comprising contacting the intermetallic compound with hydrogen").
Gupta et al. do not explicitly define or describe the aforementioned compounds as either “an activator for hydrogenation reaction” or a “catalyst”, as recited in claims 1, 3, 4, 11, 12, and 17-19.  Gupta et al. claim 10.
Because Gupta et al. teach compounds corresponding to Applicants’ “intermetallic compound” and “intermetallic compound-hydrogen complex”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the compounds disclosed in Gupta et al. to effectively function as an activator for a hydrogenation reaction, as well as to effectively function as a catalyst, absent the showing of convincing evidence to the contrary.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Further, because Gupta et al. teach compounds corresponding to Applicants’ “intermetallic compound” and “intermetallic compound-hydrogen complex”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect 
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruen et al. (U. S. Patent No. 4,142,300).
Regarding claims 1-3 and 19, Gruen et al. teach a ternary intermetallic compound capable of reversible sorption of hydrogen having the chemical formula LaNi5-xAlx (corresponding to “RTX” in Applicants’ claims, where La corresponds to “R represents a lanthanoid element”, Ni corresponds to “T represents a transition metal in period 4 or period 5 in the periodic table”, and Al corresponds to “X represents Si, Al, or Ge”), where x ranges from about 0.01 to 1.5, and a method of storing hydrogen using the intermetallic compound, said method comprising contacting gaseous hydrogen with the ternary intermetallic compound (Abstract; col. 2, lines 6-14 and 41-47; ("method for using an intermetallic compound...comprising contacting the intermetallic compound with hydrogen”).
claims 1-4 and 19.  However, because the ternary intermetallic compound disclosed in this reference structurally and formulaically reads upon Applicants' claimed "activator" and "catalyst", one of ordinary skill in the art would have, before the effective filing date of Applicants’ invention, been motivated to reasonably expect the intermetallic compound disclosed in Gruen et al. to suitably and successfully function as an activator or a catalyst, absent the showing of convincing evidence to the contrary.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).

Allowable Subject Matter
Claims 5-9 are allowed.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither of the cited references of record teach nor suggest the limitations of these claims, regarding the presence of a transition metal supported on the RTX compounds.  Applicants submitted prior art, “Tiered Electron Anions in Multiple Voids of LaScSi and Their Applications to Ammonia Synthesis," by Jiazhen Wu et al., teach the limitations of claims 5-9 and 13-16; however, this reference has an availability date of July 31, 2017 (“published online”), and a publication date of September 1, 2017 (per Applicants’ Information Disclosure Statement), which are subsequent to Applicants’ foreign priority date of July 12, 2017.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts ammonia synthesis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 12, 2022